Citation Nr: 0534877	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-16 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pulmonary disability.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to June 
1946.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of an October 2002 rating decision 
rendered by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In June 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing is associated with the claims 
folder. 

In November 2004, the Board remanded the case to for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate review.


FINDING OF FACT

The veteran's current emphysema and chronic bronchitis are 
etiologically related to his active military service.  


CONCLUSION OF LAW

The veteran's emphysema and chronic bronchitis were incurred 
during his active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's entitlement to 
service connection for emphysema and chronic bronchitis.  
Therefore, no further development with respect to this matter 
is required under the Veterans Claims Assistance Act of 2000 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) or the regulations implementing it.


Evidentiary Background

The veteran's service medical records show that he was 
treated for acute catarrhal fever in September 1945.  After 
routine treatment, he was released to full duty with no 
residual disability.  The separation examination disclosed 
that the veteran's respiratory system was normal.

The report of a Navy Reserve examination dated in June 1952 
notes that the veteran's lungs were clinically normal.  The 
veteran complained of a whooping cough, but denied any 
recurrent chronic cough, shortness of breath, asthma, or 
frequent colds.  

In January 1978 the veteran sought treatment for somewhat 
obscure chest and left arm discomfort of 5 or 6 years' 
duration.  He had also had a history of bronchopneumonia.  
Subsequent X-rays studies revealed an essentially normal 
chest.  Similar findings were noted in X-ray studies from May 
1978 to April 1991.  In October 1982, the veteran reported a 
history of a "bronchial condition since the age of 17."  
There was no X-ray evidence of current active disease at that 
time.  In February 1990, the veteran was noted to have low-
grade bronchitis that completely cleared by August 1990.  In 
April 1995, he was noted to have episodes of transient 
bronchitis.
 
Private treatment records from October 1999 to August 2002 
show that the veteran had a history of bronchitis with 
current X-ray studies showing pulmonary markings most likely 
due to bronchitis as well as emphysematous changes.  

At his June 2004 hearing before the Board, the veteran 
expressed his belief that his current bronchitis originated 
during service.  He reported that he was treated in boot camp 
for chills and coughing.  He was hospitalized and treated 
with penicillin and bed rest.  He reported that he continued 
to experience symptoms of chills and coughing following his 
discharge from the hospital and that these symptoms continued 
for the duration of his active service.  He reported similar 
symptoms within the year following his release from active 
duty, but he just lived with the problem.  While the veteran 
reported a history of smoking, he stated that he began 
smoking at the age of 25 or 26 and that his pulmonary 
complaints began prior to his smoking.  

In a statement dated in July 2004, Dr. Lisa Uy, a VA 
physician, noted that she had been treating the veteran since 
September 2002.  She noted that he had brought in service 
medical records reflecting treatment for "catarrhal fever" 
in September 1945.  She noted that this was synonymous with 
bronchitis in modern terminology.  He reported a history of 
bronchitis exacerbations 2 to 4 times per year since his in-
service episode.  Dr. Uy opined that it was more likely than 
not that there is a "possible relationship between [the 
veteran's] current health status and the condition may have 
originated when the patient served in the military."  

Pursuant to the prior Board Remand, the veteran was afforded 
a VA compensation and pension examination in May 2005.  After 
reviewing the claims folder, obtaining a medical history from 
the veteran, and examining the veteran, the examiner 
diagnosed the veteran with emphysema and chronic bronchitis.  
With respect to bronchitis, the examiner noted that the 
veteran was hospitalized for bronchitis during his active 
duty and had several episodes of bronchopneumonia in the 
1950s and 1960s.  He had continued to have chronic bronchitis 
treated with antibiotics at least a year since his initial 
treatment in the Navy.  The examiner felt that the veteran's 
emphysema and chronic bronchitis were a progression of the 
acute bronchitis diagnosed during his active military 
service.  




Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The evidence supports the veteran's contentions; accordingly 
the grant of service connection for his emphysema and chronic 
bronchitis is in order.  Service medical records show that 
the veteran was treated for catarrhal fever which, as noted 
by Dr. Uy, is synonymous with bronchitis.  The VA physician 
who examined the veteran in May 2005 opined that he presently 
has emphysema and chronic bronchitis that are a progression 
of his in-service bronchitis.  The examiner had the benefit 
of examining the veteran, interviewing him, and reviewing his 
service records.  

There is no medical evidence of record to contradict this 
opinion.  On the contrary, Dr. Uy notes that there was a 
possible relationship between the veteran's current 
disability and his active service.  Moreover, the Board has 
found the veteran's testimony concerning a continuity of 
symptomatology since service to be credible.  Accordingly, 
the Board finds that the preponderance of the evidence 
establishes that the veteran's emphysema and chronic 
bronchitis originated during active duty.  Therefore, service 
connection is warranted for these disabilities.  


ORDER

Service connection for emphysema and chronic bronchitis is 
granted.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


